In an action by the infant plaintiff to recover damages for injuries sustained while riding on an escalator in defendant’s store, and hy his father for loss of services and for expenses, the jury awarded the infant plaintiff $30,009 and the father $3,000. Defendant appeals from the judgment and from an order denying its motion to set aside the verdict. Judgment and order affirmed, with costs. No opinion. Hagarty, Acting P. J., Adel and Aldrich, JJ., concur; Johnston, J., dissents and votes to reverse the judgment and order and to grant a new trial on the ground that the verdict is against the weight of the evidence; Carswell, J., not voting,